Citation Nr: 1030556	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the Veteran's net worth is a bar to payment of 
nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

The Veteran's August 2006 substantive appeal included a request 
for a hearing before the Board at the RO.  The requested hearing 
was scheduled for August 20, 2007, but a letter received from the 
Veteran's representative in July 2007 indicated that the Veteran 
would not be able to attend the hearing and that he wished to 
cancel it without rescheduling.  The Board will therefore 
consider the Veteran's request for a hearing as withdrawn.  38 
C.F.R. § 20.704(d) (2009).


FINDING OF FACT

Some portion of the corpus of the Veteran's estate may reasonably 
be consumed in order to provide for his own maintenance.


CONCLUSION OF LAW

The Veteran's net worth is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.263, 3.274, 3.275 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability pension will be paid to a veteran of a period of war 
who meets statutorily-defined service, net worth, and annual 
income requirements; and who is permanently and totally disabled 
from nonservice-connected disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002).

The purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally disabled 
and who are otherwise unable to maintain a basic, minimal income 
level.  Pension benefits are based upon total family income, and 
the amount of pension benefits is adjusted based upon the number 
of dependents the veteran supports.  Recipients of pension income 
are required to report any changes in income and number or status 
of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 
1522 (West 2002).

In this case, the Veteran claims that he is entitled to pension 
benefits.  He served on active duty service from February 1971 to 
February 1973 during the Vietnam Era.  He is also in receipt of 
disability benefits from the Social Security Administration (SSA) 
and is therefore considered permanently and totally disabled from 
nonservice-connected disability.  See 38 C.F.R. § 3.3(a)(3).  The 
question presented here is whether the Veteran meets the net 
worth requirements for receipt of pension benefits.  

In a May 2003 Corpus of Estate Determination, the RO determined 
that the Veteran's net worth was a bar to his eligibility for 
pension payments.  As discussed below, it is also the Board's 
judgment that the Veteran's net worth is excessive for receipt of 
nonservice-connected pension.

The applicable criteria provide that pension shall be denied or 
discontinued when the corpus of the estate of the veteran is such 
that under all the circumstances, including consideration of the 
annual income of the veteran, it is reasonable that some part of 
the corpus of such estate be consumed for the veteran's 
maintenance. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  The 
terms "corpus of estate" and "net worth" mean the market value, 
less mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the claimant's 
reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).  

In determining whether some part of the claimant's estate shall 
be consumed for the claimant's maintenance, consideration will be 
given to the amount of the claimant's estate, together with the 
following: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents; potential rate of depletion, including unusual 
medical expenses for the claimant and the claimant's dependents.  
38 C.F.R. § 3.275(d).

When the totality of the circumstances indicates that the corpus 
of the veteran's estate is large enough that it would be 
reasonable to consume a part of the corpus for his maintenance, 
the law provides that pension benefits should not be paid. 38 
U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

At the time the Veteran filed his claim for pension in October 
2004, his reported net worth consisted of a $90,000 retirement 
fund (IRAs, Keogh plans, etc.).  He only reported net worth of a 
$500 interest-bearing bank account in May 2005, and did not 
report the retirement fund.  In an August 2005 statement, 
however, the Veteran reported that his $90,000 retirement fund 
could represent his 401(k) fund from work, which he could not 
access until he reached 59 and a half years old; therefore, he 
argued that it should not be considered as part of his income or 
net worth.  

In determining the potential rate of depletion of the Veteran's 
estate, the Board notes that the Veteran most recently provided 
income and expense information in 2005.  The Board will proceed 
with a decision based on the Veteran's reported income and 
expenses for 2004. 

In his October 2004 application for pension benefits, the Veteran 
reported receiving $1,179 monthly from Social Security.  This is 
consistent with his award letter from that agency and information 
received from the Social Security Administration, which indicate 
that he was eligible for a monthly payment in that amount 
beginning from May 2004.  In his October 2004 application, the 
Veteran also reported income of $3,500 a year from his wife.  The 
Veteran's 2004 tax return indicates a total reported income for 
2004 of $13,050.  This amount includes receipt of $5,628 in 
unemployment payments, which he had not reported to VA, but it 
does not include his SSA benefits.  The yearly income of $13,050 
divided by 12 months equals $1,087.50 per month.  Adding the 
$1,179 monthly Social Security payment yields a monthly income of 
$2,266.50.

As for expenses, the Veteran reported only insurance expenses in 
his October 2004 application.  He provided different expense 
reports dated in February 2005 and in May 2005.  In February 
2005, he reported total monthly expenses, except medical, which 
the Board totals as $1,307.83.  He also reported that his yearly 
medical deductible was $1,600, which would average $133.33 per 
month.  Thus, total monthly expenses reported in February 2005 
totaled approximately $1441.  In May 2005, he reported different 
total monthly expenses, except medical, which the Board totals as 
$1,347.40.  He also reported a total of $2,597 in medical 
expenses for 2004, which would average $216.41 per month.  Thus, 
total monthly expenses would total approximately $1564.  In 
either event, his monthly reported income would exceed his 
monthly reported expenses.  

The RO, in its May 2005 determination, concluded that the 
Veteran's total monthly income was $1,470.67 and his total 
monthly expenses were $1,598.37.  Thus, the RO concluded that his 
monthly expenses exceeded his monthly income by approximately 
$128.  This would require him to draw less than $2,000 per year 
from his retirement account to meet his expenses.  His life 
expectancy in May 2005 was considered to be 25.3 years.  Drawing 
at the rate of $2,000 per year, his $90,000 retirement fund would 
not be depleted during his life expectancy.  Conversely, dividing 
the $90,000 by his life expectancy of 25.3, he would be able to 
draw approximately $3,557 per year from his retirement fund and 
deplete the account at the end of his life expectancy.  The 
Board, therefore, concludes that the potential rate of depletion 
would not preclude consuming part of the estate for the Veteran's 
maintenance.  

With consideration of the factors enumerated in § 3.275(d), it is 
reasonable to conclude that some part of the corpus of the 
Veteran's estate, i.e., his $90,000 retirement fund, be consumed 
for his maintenance.  Although he argues that he cannot access 
this money until he reaches the age of 59 and a half, early 
withdrawals from 401(k) funds do not require a substantial 
sacrifice, even on early disbursements.  The Internal Revenue 
Service (IRS) provides for an early distribution penalty of 
10 percent on a 401(k) account, and there are numerous exceptions 
to this tax, including early distributions made in support of 
someone who is permanently and totally disabled.  See 26 U.S.C.A. 
§ 72(t), see also IRS Publication 575 (2009).  Even if the 
Veteran's withdrawals from his retirement fund would be subject 
to a 10 percent penalty, he was 53 in 2004, and would therefore 
have been subject to the penalty for several years, but certainly 
less than 10 years.  Given possibility that the Veteran might 
qualify for an exception to the penalty; the number of years that 
the Veteran might be subject to the 10 percent penalty, if he 
were not eligible for an exception; and the actual amount of the 
penalty if the Veteran drew only what was needed for his 
maintenance, the Board concludes that the 10 percent penalty 
would not amount to a "substantial sacrifice" in converting the 
fund to available cash.

In addition, in the May 2005 Corpus of Estate Determination, the 
RO found that the Veteran had a life expectancy of 25.3 years.  
With a 401k totaling $90,000, he could withdraw over $3,000 per 
year before exhausting his account.  The Veteran has also 
reported having only one dependent, his wife, and as noted above, 
his monthly income and his monthly expenses were approximately 
the same.  The Veteran reported incurring $2,567 in medical or 
hospital expenses during 2004, which could constitute unusual 
medical expenses, but he has not provided any documentation or 
medical bills to account for this amount.  The medical bills 
provided by the Veteran in connection with a July 2004 aortic 
dissection show that his hospital charges were paid by his 
insurance company.  The Veteran contends that he paid a large 
deductible, but again, no documentation for this amount was 
provided.  

Under the circumstances and the facts presented regarding the 
Veteran's net worth, the Board finds that it would not be 
unreasonable for a part of the Veteran's estate, specifically his 
retirement fund, to be devoted towards his care and maintenance.  
The lack of substantial sacrifice required to receive 
disbursements from this fund, combined with his one dependent, 
25.3 year life expectancy, and lack of documented unusual medical 
expenses, establishes that some portion of the corpus of the 
Veteran's estate may reasonably be consumed to provide for his 
own maintenance.  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in February and August 2005 
letters.  While the Veteran has not received specific information 
regarding the disability rating and effective date elements of 
his claim in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as the claim is being denied no disability 
rating or effective date will be assigned.  Therefore, the 
Veteran is not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

The Veteran has submitted records of medical treatment in support 
of his claim, but has not identified any other records that are 
pertinent to the claim.  Further, the decision regarding 
nonservice-connected pension benefits is not based on medical 
evidence, rather income and net worth information.  Therefore, a 
medical examination or medical opinion is not required under 38 
C.F.R. § 3.159(c)(4). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

The Veteran's net worth is a bar to payment of nonservice-
connected disability pension benefits; the appeal is denied.  



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


